EX10.23

F O R M
QUIKSILVER, INC.
2013 PERFORMANCE INCENTIVE PLAN
PERFORMANCE RESTRICTED STOCK UNIT AGREEMENT
(Employee Grant)


Participant:    _______________
Grant Date:    _______________
Number of Restricted
Stock Units Granted:    _______________


THIS PERFORMANCE RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”) is dated as
of [_______________, 20__] (the “Grant Date”) and is entered into by and between
Quiksilver, Inc., a Delaware corporation (the “Corporation”), and the
Participant specified above (the “Participant”).
WHEREAS, pursuant to the Quiksilver, Inc. 2013 Performance Incentive Plan (the
“Plan”), the Corporation has granted to the Participant, effective as of the
Grant Date, a credit of stock units under the Plan (the “Award”), upon the terms
and conditions set forth herein and in the Plan.
NOW, THEREFORE, in consideration of services rendered and to be rendered by the
Participant, and the mutual promises made herein and the mutual benefits to be
derived therefrom, the parties agree as follows:
1.Defined Terms. Capitalized terms used herein and not otherwise defined in the
attached Appendix or elsewhere herein shall have the meaning assigned to such
terms in the Plan.
2.Grant. Subject to the terms of this Agreement, the Corporation hereby grants
to the Participant an award with respect to the “Number of Restricted Stock
Units Granted” as set forth above stock units (subject to adjustment as provided
in Section 7.1 of the Plan) (the “Restricted Stock Units”). As used herein, the
term “restricted stock unit” shall mean a non-voting unit of measurement which
is deemed for bookkeeping purposes to be equivalent to one outstanding share of
the Corporation’s Common Stock (subject to adjustment as provided in Section 7.1
of the Plan) solely for purposes of the Plan and this Agreement. The Restricted
Stock Units shall be used solely as a device for the determination of the
payment to eventually be made to the Participant if such Restricted Stock Units
vest pursuant to Section 3. The Restricted Stock Units shall not be treated as
property or as a trust fund of any kind.
3.Vesting. Subject to Sections 5, 9 and 10 below, the Award shall vest and
become nonforfeitable based on the achievement of the performance goals
established by the Administrator

1



--------------------------------------------------------------------------------

EX10.23

and set forth on Exhibit A attached hereto, incorporated herein by this
reference. The “Number of Restricted Stock Units Granted” as set forth above is
divided into two separate tranches as follows: one-half (1/2) of such Number of
Restricted Stock Units Granted (rounded to the nearest whole unit) will be
eligible to vest with respect to a performance measurement period consisting of
the 2015 Performance Period (the “2015 Stock Units”), and one-half (1/2) of such
Number of Restricted Stock Units Granted (rounded to the nearest whole unit)
will be eligible to vest with respect to a performance measurement period
consisting of the 2016 Performance Period (the “2016 Stock Units”). The “2015
Performance Period” means the Corporation’s 2015 fiscal year. The “2016
Performance Period” means the Corporation’s 2016 fiscal year. In each case, the
number of 2015 Stock Units and the number of 2016 Stock Units that vest may
range from zero (0) to two hundred percent (200%) of the allocated portion of
the Number of Restricted Stock Units Granted as a result of the performance
modifiers set forth in Exhibit A attached hereto.
4.Termination of Agreement. To the extent that the Restricted Stock Units have
not become vested as of the last day of the Corporation’s 2016 fiscal year
(after giving effect to the Administrator’s determination of performance with
respect to the performance periods ending on such date), this Agreement shall
terminate and the Restricted Stock Units shall be cancelled and forfeited to the
Corporation for no consideration.
5.Continuance of Employment or Service Required; No Employment or Service
Commitment. Except as provided in Section 9 of this Agreement, vesting of the
2015 Stock Units and the 2016 Stock Units requires continued Service of the
Participant from the Grant Date through the last day of the Corporation’s 2016
fiscal year (the “Vesting Date”) as a condition to the vesting of the Restricted
Stock Units and the rights and benefits under this Agreement. Except as provided
in Section 9 of this Agreement, Service for only a portion of the vesting
period, even if a substantial portion and regardless of whether the performance
goals set forth on Exhibit A hereto are satisfied, will not entitle the
Participant to any proportionate vesting or avoid or mitigate a termination of
rights and benefits upon or following a termination of employment or services as
provided in Section 9 below or under the Plan.
Nothing contained in this Agreement or the Plan constitutes an employment or
service commitment by the Corporation, affects the Participant’s status as an
employee at will who is subject to termination without cause, confers upon the
Participant any right to remain employed by or in service to the Corporation (or
any Parent or Subsidiary), interferes in any way with the right of the
Corporation (or any Parent or Subsidiary) at any time to terminate such
employment or services, or affects the right of the Corporation (or any Parent
or Subsidiary) to increase or decrease the Participant’s other compensation or
benefits. Nothing in this section, however, is intended to adversely affect any
independent contractual right of the Participant without his or her consent
thereto.
6.Dividend and Voting Rights. The Participant shall have no rights as a
stockholder of the Corporation, no dividend rights and no voting rights with
respect to the Restricted Stock Units and any shares of Common Stock underlying
or issuable in respect of such Restricted Stock Units unless and until such
shares of Common Stock are actually issued to and held of record by

2



--------------------------------------------------------------------------------

EX10.23

the Participant. No adjustments will be made for dividends or other rights of a
holder for which the record date is prior to the date of issuance of such
shares.
7.Restrictions on Transfer. Neither the Restricted Stock Units, nor any interest
therein nor amount payable in respect thereof may be sold, assigned,
transferred, pledged or otherwise disposed of, alienated or encumbered
(collectively, a “Transfer”), either voluntarily or involuntarily. The Transfer
restrictions in the preceding sentence shall not apply to (i) transfers to the
Corporation, or (ii) transfers by will or the laws of descent and distribution.
After any Restricted Stock Units have vested and shares of Common Stock have
been issued with respect thereto, the Participant shall be permitted to Transfer
such shares of Common Stock, subject to applicable securities law requirements,
the Corporation’s insider trading policies, and other applicable laws and
regulations.
8.Timing and Manner of Payment of Stock Units. On or as soon as administratively
practical following the Administrator’s determination of the extent (if any) to
which the applicable performance goals are satisfied for the 2016 Performance
Period (and in all events during calendar year 2016), the Corporation shall
deliver to the Participant a number of shares of Common Stock (either by
delivering one or more certificates for such shares or by entering such shares
in book entry form, as determined by the Corporation in its discretion) equal to
the number of Restricted Stock Units subject to this Award that vest pursuant to
the terms hereof. The Corporation’s obligation to deliver shares of Common Stock
or otherwise make payment with respect to vested Restricted Stock Units is
subject to the condition precedent that the Participant or other person entitled
under the Plan to receive any shares with respect to the vested Restricted Stock
Units deliver to the Corporation any representations or other documents or
assurances required pursuant to Section 8.1 of the Plan. The Participant shall
have no further rights with respect to any Restricted Stock Units that are paid
or that terminate pursuant to Section 9.
9.Effect of Termination of Service.
(a)Termination of Service. The Participant’s Stock Units shall, except as
otherwise expressly provided below, automatically terminate and be cancelled if
the Participant’s Service terminates for any reason prior to the Vesting Date.
The Participant’s 2015 Stock Units shall automatically be deemed to have
terminated and been cancelled as of the end of the 2015 Performance Period to
the extent that they are not credited based on performance during the 2015
Performance Period. The Participant’s 2016 Stock Units shall automatically be
deemed to have terminated and been cancelled as of the end of the 2016
Performance Period, to the extent that they are not credited based on
performance during that Performance Period. The Participant shall have no
further rights with respect to any Stock Units that terminate and are cancelled
pursuant to this Agreement. Notwithstanding the foregoing provisions, if the
Participant incurs a Qualifying Termination at any time before the Vesting Date,
the Participant shall be deemed to have continued in Service through the Vesting
Date for purposes of the Award and, in such circumstances, the number of the
Participant’s Restricted Stock Units that are eligible to vest hereunder shall
be determined in accordance with the applicable provisions set forth below in
this Section 9 and Section 10.

3



--------------------------------------------------------------------------------

EX10.23

(b)Qualifying Termination in 2015 Performance Period. In the event that the
Participant’s Service terminates during the 2015 Performance Period due to the
Participant’s Qualifying Termination:
◦
the number of 2015 Stock Units shall be pro-rated based on the ratio of the
number of calendar days in the 2015 Performance Period that occurred while the
Participant was in Service (including the date of such termination of Service)
to the total number of calendar days in the 2015 Performance Period;

◦
such pro-rated number of Stock Units for the 2015 Performance Period shall
remain outstanding and eligible to vest at the end of that performance period as
though the Participant’s Service had not terminated (but, for purposes of
clarity, giving effect to such pro-ration);

◦
the Participant’s 2016 Stock Units shall terminate and be cancelled on the date
of such termination of Service.

(c)Qualifying Termination in 2016 Performance Period. In the event that the
Participant’s Service terminates during the 2016 Performance Period due to the
Participant’s Qualifying Termination:
◦
the 2015 Stock Units shall be paid (to the extent the related performance
vesting conditions were satisfied and such units had not previously been paid)
at the time provided in Section 8 above as though the Participant’s Service had
not terminated;

◦
the number of 2016 Stock Units shall be pro-rated based on the ratio of the
number of calendar days in the 2016 Performance Period that occurred while the
Participant was in Service (including the date of such termination of Service)
to the total number of calendar days in the 2016 Performance Period;

◦
such pro-rated number of Stock Units for the 2016 Performance Period shall
remain outstanding and eligible to vest at the end of that performance period as
though the Participant’s Service had not terminated (but, for purposes of
clarity, giving effect to such pro-ration).

10.Adjustments Upon Specified Events; Change in Control Event. Upon the
occurrence of certain events relating to the Corporation’s stock contemplated by
Section 7.1 of the Plan (including, without limitation, an extraordinary cash
dividend on such stock), the Administrator shall make adjustments in accordance
with such section in the number of Restricted Stock Units then outstanding and
the number and kind of securities that may be issued in respect of the Award.
Section 7.2 of the Plan shall not apply with respect to the Award, but the Award
is subject to adjustment in connection with a Change in Control Event as
follows:
•
If a Change in Control Event occurs during the 2015 Performance Period, and in
connection with such Change in Control Event the Corporation ceases to exist or


4



--------------------------------------------------------------------------------

EX10.23

ceases to exist as a public company with respect to its Common Stock, the number
of 2015 Stock Units and 2016 Stock Units shall each be determined by deeming
each of the performance conditions for the applicable Performance Period
satisfied at the target/100% level; provided, however, that if and to the extent
the Administrator determines that the Corporation’s actual performance for 2015
through the date of the Change in Control Event exceeds such target/100% level
(with the applicable performance targets being prorated for the period from the
beginning of the Corporation’s 2015 fiscal year through the date of the Change
in Control Event), the Administrator may determine a greater number of 2015
Stock Units to reflect such actual performance level.
•
If a Change in Control Event occurs during the 2016 Performance Period, and in
connection with such Change in Control Event the Corporation ceases to exist or
ceases to exist as a public company with respect to its Common Stock, the 2015
Stock Units shall be paid (to the extent the related performance vesting
conditions were satisfied and such units had not previously been paid) as
otherwise provided, but the number of 2016 Stock Units shall be determined by
deeming the performance conditions for the 2016 Performance Period satisfied at
the target/100% level; provided, however, that if and to the extent the
Administrator determines that the Corporation’s actual performance for the 2016
Performance Period through the date of the Change in Control Event exceeds such
target/100% level (with the 2016 performance target being prorated for the
period from the beginning of the 2016 Performance Period through the date of the
Change in Control Event), the Administrator may determine a greater number of
2016 Stock Units to reflect such actual performance level.

•
If the Participant incurs a Qualifying Termination prior to the Change in
Control Event, the Restricted Stock Units shall be subject to proration as
provided in Section 9 above. If the Participant incurs a Qualifying Termination
upon or after the Change in Control Event, the Participant shall be entitled to
full payment of the Participant’s Restricted Stock Units that vest and become
payable in accordance with the terms hereof with no pro-ration that would
otherwise be provided for in Section 9 above. In each case, subject to the
following paragraph, the Participant’s vested Restricted Stock Units shall be
paid at the time provided in Section 8.

In connection with a Change in Control Event, the Administrator may terminate
and liquidate the Award and distribute all vested benefits hereunder in
accordance with the requirements of Treasury Regulation 1.409A-3(j)(4)(ix)(A),
(B) or (C) promulgated under Section 409A of the Code (or any similar successor
provision), which regulation generally provides that a deferred compensation
arrangement may be terminated within twelve (12) months following a dissolution
or change in control of the Corporation or may be terminated if the Corporation
also terminates all other similar deferred compensation arrangements and
distributes all benefits under the Award not less than twelve (12) months and
not more than twenty-four (24) months following such termination; provided that,
in connection with any such Change in Control Event in which the Award is to be
so terminated, the Administrator shall deem the performance conditions for any
Performance Period

5



--------------------------------------------------------------------------------

EX10.23

in effect, or that has not otherwise commenced, as of the date of such Change in
Control Event to have been satisfied at not less than the target/100% level.
11.Taxes. The Corporation (or any Parent or Subsidiary last employing the
Participant) shall be entitled to require a cash payment by or on behalf of the
Participant and/or to deduct from other compensation payable to the Participant
any sums required with respect to Withholding Taxes. Alternatively, the
Participant or other person in whom the Restricted Stock Units vest may
irrevocably elect, in such manner and at such time or times prior to any
applicable tax date as may be permitted or required under rules established by
the Corporation, to have the Corporation withhold and reacquire shares of Common
Stock at their Fair Market Value at the time of vesting to satisfy all or part
of the statutory minimum Withholding Taxes of the Corporation (or any Parent or
Subsidiary) with respect to such vesting. Any election to have shares so held
back and reacquired shall be subject to such rules and procedures, which may
include prior approval of the Corporation, as the Corporation may impose.
12.Notices. Any notice required to be given or delivered to the Corporation
under the terms of this Agreement shall be in writing and addressed to the
Corporation at its principal corporate offices to the attention of the
Secretary. Any notice required to be given or delivered to the Participant shall
be in writing and addressed to the Participant at the Participant’s last address
reflected on the Corporation’s payroll records. All notices shall be deemed
effective upon personal delivery or upon deposit in the U.S. mail, postage
prepaid and properly addressed to the party to be notified, but if the
Participant is no longer an Employee, such notice shall be deemed effective five
business days after the date mailed in accordance with the foregoing provisions
of this Section 12.
13.Plan. The Restricted Stock Units and all rights of the Participant under this
Agreement are subject to the terms and conditions of the provisions of the Plan,
incorporated herein by reference. The Participant agrees to be bound by the
terms of the Plan and this Agreement. The Participant acknowledges having read
and understanding the Plan, the Plan Summary and Prospectus for the Plan, and
this Agreement. Unless otherwise expressly provided in other sections of this
Agreement, provisions of the Plan that confer discretionary authority on the
Board or the Administrator do not (and shall not be deemed to) create any rights
in the Participant unless such rights are expressly set forth herein or
otherwise in the sole discretion of the Board or the Administrator so conferred
by appropriate action of the Board or the Administrator under the Plan after the
date hereof.
14.Entire Agreement. This Agreement and the Plan together constitute the entire
agreement and supersede all prior understandings and agreements, written or
oral, of the parties hereto with respect to the subject matter hereof. Without
limiting the generality of the foregoing, the provisions of this Agreement
supersede any conflicting provisions which may appear in any employment
agreement between the parties hereto. The Plan and this Agreement may be amended
pursuant to Section 8.6 of the Plan. Such amendment must be in writing and
signed by the Corporation. The Corporation may, however, unilaterally waive any
provision hereof in writing to the extent such waiver does not adversely affect
the interests of the Participant hereunder, but no such waiver shall operate as
or be construed to be a subsequent waiver of the same provision or a waiver of
any other provision hereof.

6



--------------------------------------------------------------------------------

EX10.23

15.Limitation on Participant’s Rights. Participation in the Plan confers no
rights or interests other than as herein provided. This Agreement creates only a
contractual obligation on the part of the Corporation as to amounts payable and
shall not be construed as creating a trust. Neither the Plan nor any underlying
program, in and of itself, has any assets. The Participant shall have only the
rights of a general unsecured creditor of the Corporation with respect to
amounts credited and benefits payable, if any, with respect to the Restricted
Stock Units, and rights no greater than the right to receive the Common Stock as
a general unsecured creditor with respect to Restricted Stock Units, as and when
payable hereunder.
16.Counterparts. This Agreement may be executed simultaneously in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.
17.Section Headings. The section headings of this Agreement are for convenience
of reference only and shall not be deemed to alter or affect any provision
hereof.
18.Governing Law. This Agreement shall be governed by and construed and enforced
in accordance with the laws of the State of Delaware without regard to conflict
of law principles thereunder.
19.Construction. It is intended that the terms of the Award will not result in
the imposition of any tax liability pursuant to Section 409A of the Code. It is
further intended that the Award will qualify as performance-based compensation
(to the extent possible) within the meaning of Section 162(m) of the Code. This
Agreement shall be construed and interpreted consistent with the foregoing
intents.
20.No Advice Regarding Grant. The Participant is hereby advised to consult with
his or her own tax, legal and/or investment advisors with respect to any advice
the Participant may determine is needed or appropriate with respect to the
Restricted Stock Units (including, without limitation, to determine the foreign,
state, local, estate and/or gift tax consequences with respect to the Award).
Neither the Corporation nor any of its officers, directors, affiliates or
advisors makes any representation (except for the terms and conditions expressly
set forth in this Agreement) or recommendation with respect to the Award. Except
for the withholding rights set forth in Section 11 above, the Participant is
solely responsible for any and all tax liability that may arise with respect to
the Award.
[Remainder of page intentionally left blank]



7



--------------------------------------------------------------------------------

EX10.23

IN WITNESS WHEREOF, the Corporation has caused this Agreement to be executed on
its behalf by a duly authorized officer and the Participant has hereunto set his
or her hand as of the date and year first above written.
 
QUIKSILVER, INC.,
a Delaware corporation


By: ______________________________
Print Name: _______________________
Its: ______________________________




 
PARTICIPANT
_________________________________
Signature
_________________________________
Print Name










8



--------------------------------------------------------------------------------

EX10.23

EXHIBIT A
PERFORMANCE-BASED REQUIREMENTS


For each of the 2015 Performance Period and the 2016 Performance Period (each, a
“Performance Period”), the Participant shall be credited with a number of
Restricted Stock Units based on (1) the Corporation’s actual EBITDA for that
Performance Period in comparison with the EBITDA Performance Target established
by the Administrator for that Performance Period, and (2) the Corporation’s
actual Free Cash Flow for that Performance Period in comparison with the Free
Cash Flow Performance Target established by the Administrator for that
Performance Period (as each such performance metric is defined below).
For each Performance Period, the Restricted Stock Units that relate to that
Performance Period will be allocated as follows:
•
Fifty percent (50%) of the Restricted Stock Units that relate to that
Performance Period shall be eligible to vest based on the Corporation’s EBITDA
for that Performance Period (the “EBITDA Tranche”).

•
Fifty percent (50%) of the Restricted Stock Units that relate to that
Performance Period shall be eligible to vest based on the Corporation’s Free
Cash Flow for that Performance Period (the “Free Cash Flow Tranche”).

•
Each of the EBITDA Tranche and the Free Cash Flow Tranche for the applicable
Performance Period (each, a “Vesting Tranche”) shall vest based on the
Corporation’s actual performance for the Performance Period relative to the
applicable Performance Target established by the Administrator for that
Performance Period.

•
For the 2015 Performance Period, the Administrator has approved the following
Performance Targets, with the percentage of each Vesting Tranche that will be
credited to be determined as follows:

EBITDA
Free Cash Flow
Vesting Percentage
 
 
 
 
 
 
 
 
 
 
 
 





•
If the Company’s actual performance, as to a particular performance metric, is
between two levels specified in the applicable table above, the percentage of
the Vesting Tranche related to that performance metric that vests shall be
determined by linear interpolation between the vesting percentages for those two
levels.


9



--------------------------------------------------------------------------------

EX10.23

•
At the beginning of the Corporation’s 2016 fiscal year, the Administrator will
establish the specific EBITDA and Free Cash Flow performance targets for the
2016 Performance Period.

•
In no event shall any Vesting Tranche vest as to more than two hundred percent
(200%) of the Restricted Stock Units subject to that Vesting Tranche.

Definitions and Adjustments
For purposes of the Award, the following definitions will apply:
“EBITDA” as to a particular period means the Corporation’s consolidated earnings
before interest, taxes, depreciation and amortization for that period determined
in accordance with GAAP.
“Free Cash Flow” as to a particular period means (a) the Corporation’s GAAP
EBITDA for that period, (b) less the Corporation’s cash interest expense, cash
income taxes and capital expenditures, plus non-cash stock compensation and
changes in working capital for that period.
“GAAP” means U.S. generally accepted accounting principles. 
For purposes of calculating EBITDA and Free Cash Flow for a particular period,
the EBITDA and Free Cash Flow for that period shall be adjusted (without
duplication) for the following items:
(a)
increased or decreased to eliminate the financial statement impact of
acquisitions and costs associated with such acquisitions and the costs incurred
in connection with potential acquisitions that are required to be expensed under
GAAP;

(b)
increased or decreased to eliminate the financial statement impact of
divestitures and costs associated with such divestitures and the costs incurred
in connection with potential divestitures that are required to be expensed under
GAAP;

(c)
increased or decreased to eliminate the financial statement impact of financing
costs or costs related to the restructuring of any of the Company’s equity
investments (that are accounted for under the equity method of accounting) that
are required to be expensed under GAAP;

(d)
increased or decreased to eliminate the financial statement impact of any new
changes in accounting standards announced during the year that are required to
be applied during the year in accordance with GAAP;

(e)
increased or decreased to eliminate the financial statement impact of
restructuring charges that are required to be expensed (or reversed) under GAAP;

(f)
increased or decreased to eliminate the financial statement impact of goodwill
and intangible asset impairment charges that are required to be recorded under
GAAP;


10



--------------------------------------------------------------------------------

EX10.23

(g)
increased or decreased to eliminate the financial statement impact of legal
settlements that have an impact on revenues or expenses under GAAP;

(h)
increased or decreased to eliminate the financial statement impact of exiting,
or substantially altering the terms or basis of operation of, a specific
country, property or offering.




11



--------------------------------------------------------------------------------

EX10.23



APPENDIX
The following definitions shall be in effect under this Agreement:
A.    “Cause” means (a) to the extent (if any) the Participant is a party to a
written employment agreement with the Corporation that defines such term in the
context of a termination of employment by the Corporation triggering severance
benefits if such a termination of employment is by the Corporation without
“Cause” (or similar term), the definition of “Cause” (or similar term) provided
in such agreement; and (b) if the Participant is not a party to such a written
employment agreement with the Corporation, Misconduct.
B.    “Change in Control Event” shall mean the occurrence of (a) a “change in
the ownership” of the Corporation within the meaning of Treasury Regulation
1.409A-3(i)(5)(v), (b) a “change in the effective control” of the Corporation
within the meaning of Treasury Regulation 1.409A-3(i)(5)(vi)(A) (replacing “30
percent” with “50 percent” as used in paragraph (1) of such regulation), or (c)
a change “in the ownership of a substantial portion of the assets” of the
Company within the meaning of Treasury Regulation 1.409A-3(i)(5)(vii).
C.    “Employee” shall mean any individual who is in the employ of the
Corporation (or any Parent or Subsidiary), subject to the control and direction
of the employer entity as to both the work to be performed and the manner and
method of performance.
D.    “Fair Market Value” shall have the meaning given to such term in Section
5.6 of the Plan.
E.    “Misconduct” shall mean the commission of any act of fraud, embezzlement
or dishonesty by the Participant, any unauthorized use or disclosure by such
person of confidential information or trade secrets of the Corporation (or any
Parent or Subsidiary), or any other intentional misconduct by such person
adversely affecting the business or affairs of the Corporation (or any Parent or
Subsidiary) in a material manner. The foregoing definitions shall not be deemed
to be inclusive of all the acts or omissions which the Corporation (or any
Parent or Subsidiary) may consider as grounds for the dismissal or discharge of
any Participant or other person in the Service of the Corporation (or any Parent
or Subsidiary).
F.     “Parent” shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations ending with the Corporation, provided each
corporation in the unbroken chain (other than the Corporation) owns, at the time
of the determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.
G.    “Permanent Disability” or “Permanently Disabled” shall mean the inability
of the Participant to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which is both
(i) expected to result in death or determined to be total and permanent by two
(2) physicians selected by the Corporation or its

12



--------------------------------------------------------------------------------

EX10.23

insurers and acceptable to the Participant (or the Participant’s legal
representative), and (ii) to the extent the Participant is eligible to
participate in the Corporation’s long-term disability plan, entitles the
Participant to the payment of long-term disability benefits from the
Corporation’s long-term disability plan. The process for determining a Permanent
Disability in accordance with the foregoing shall be completed no later than the
later of (i) the close of the calendar year in which the Participant’s Service
terminates by reason of the physical or mental impairment triggering the
determination process or (ii) the fifteenth day of the third calendar month
following such termination of Service.
H    “Qualifying Termination” shall mean a termination of the Participant’s
Service either (i) by the Corporation (or the Subsidiary that employs the
Participant, as the case may be) other than for Cause, (ii) due to the
Participant’s death or Permanent Disability, or (iii) to the extent (if any) the
Participant is a party to a written employment agreement with the Corporation
that includes severance benefits in the event of a termination of employment by
the Participant for “Good Reason” (or similar term), such a termination of
employment by the Participant that entitles the Participant to such severance
benefits pursuant to such employment agreement; provided, however, that a
termination of a Participant’s employment shall not constitute a Qualifying
Termination under clause (i) or clause (iii) of this paragraph unless the
Participant timely satisfies any release or similar conditions imposed on
severance benefits the Participant may be entitled to receive in connection with
such termination pursuant to a written employment agreement between the
Participant and the Corporation or, if there is no such agreement or such
agreement does not provide for such benefits, the Participant executes and
delivers to the Corporation a release of claims in a form acceptable to the
Corporation within forty-five (45) days after the Participant is provided such
form of release and the Participant does not revoke such release within any
revocation period provided by applicable law.
I.    “Service” shall mean the performance of services for the Corporation (or
any Parent or Subsidiary) by a person in the capacity of an Employee.
Participant shall be deemed to cease Service immediately upon the occurrence of
either of the following events: (i) the Participant no longer performs services
in the capacity of an Employee for the Corporation or any Parent or Subsidiary;
or (ii) the entity for which the Participant is performing such services ceases
to remain a Parent or Subsidiary of the Corporation, even though the Participant
may subsequently continue to perform services for that entity.
J.    “Withholding Taxes” shall mean the federal, state and local income and
employment withholding taxes to which the Participant may become subject in
connection with the issuance or vesting of Restricted Stock Units or upon the
disposition of shares acquired pursuant to this Agreement.

13



--------------------------------------------------------------------------------

EX10.23

CONSENT OF SPOUSE
In consideration of the execution of the foregoing Performance Restricted Stock
Unit Agreement by Quiksilver, Inc., I, _____________________________, the spouse
of the Participant therein named, do hereby join with my spouse in executing the
foregoing Performance Restricted Stock Unit Agreement and do hereby agree to be
bound by all of the terms and provisions thereof and of the Plan.
Dated:    ____________, 20__
    
Signature of Spouse
    





14

